04/09/2021



                                                                                             Case Number: AC 17-0694




             IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


 IN RE ASBESTOS LITIGATION,                                      Cause No. AC 17-0694

                Consolidated Cases                   ORDER APPROVING THE LIBBY MINE
                                                          CLAIMANTS' QUALIFIED
                                                        SETTLEMENT FUND TRUST IV




       The Libby Claimants having filed a Petition for the Establishment of the Libby Mine

Claimants' Qualified Settlement Fund Trust IV, and good cause appearing therefor;


       IT IS HEREBY ORDERED that the Libby Mine Claimants' Qualified Settlement Fund

Trust IV is hereby established, with Kent Saxby as initial trustee.


       DATED AND ELECTRONICALLY SIGNED BELOW. ,.7/77,e/ta/




ORDER APPROVING OF THE ESTABLISHMENT OF THE LIBBY                                                   1
MINE CLAIMANTS' QUALIFIED SETTLEMENT FUND TRUST IV